Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
* Note that all responses to this action should be sent to Art Unit 1765  .

Specification
The specification should be updated via an amendment when related or corresponding cases are patented or abandoned. 

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), 
which papers have been placed of record in the file. 

Abstract
Applicant is reminded of the proper language and format of an Abstract of 
the Disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 250 words. The printer will no longer accept Abstracts that are more than 25 lines, regardless of the number of words. The form and legal phraseology often used in patent claims, such as "means" and "said", should be avoided. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102a1 as being anticipated by DE4040156A1  see abstract.

Applicants claim 1 claims 
-a compression product comprising:
- an elastic component or material,
- the elastic material being capable of applying a compression or a supporting force or a local pressure to a part of the body of a subject,
- the elastic material furthermore being capable of passing through a first phase during which the material is expanded, 
-a second phase during which the component or material relaxes without recovering its original shape, 
-and a third phase during which the component or material recovers its original shape with successive deceleration, wherein relaxation is self-initiated.

Applicants claim 1 is broadly set forth. It is the Examiner position that the recited “compression product” as written in the claims may include various types of products with compression characteristics. 
Note for example DE 40 40 156 A1 which discloses an elastic impregnated polyurethane foam having delayed continuous relaxation behavior, which relaxes in the absence of an external stimulus after several hours is a compression product having the capability of applying pressure, passing through an expansion phase, relaxation phase and recovery which is self-initiated. Although applicants’ intended meaning of a compression product may not be that of a foam product, the claims as written read on a broader scope. 

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US Pub 20080025933 see abstract.
With regard to claim 1, similarly, US Pub 20080025933 discloses cationic polyurethanes with elastic character, that is having immediate recovery ranging between 5% and 95%. 
As noted above, with regard to claim 1, applicants’ wording in claim 1 does not recite a speed or any parameters at which the elastic material expands, relaxes or recovers. The claim simply recites phases which may last a second, a minute or several hours.  Without such a reference point, no fair comparison can be made.  Whether the discussed references refer to a delayed or an immediate expansion, relaxation and recovery, in comparison to applicants claim 1, the phase periods are subjective without a point of reference as to the speed or other parameters which determine the amount of time each phase is present. 
Similar, without a clear concise reference point that defines the phases, each of the references the successive deceleration to the original shape would be inherent, since any relaxation and recovery to the original shape would be a gradual progressive or consecutive movement towards the original shape (and thus successive). 
With regard to claim 2, US Pub 20080025933 more specifically discloses that the elastic cationic polyurethane containing groups derived from N-methyldiethanolamine corresponding to an N-diol. The polyurethane is prepared from N-methyldiethanolamine, poly(tetramethylene oxide) and isophorone diisocyanate. Prior to addition of HCI as quaternizing agent, the polyurethane is unquaternized and contains residual unquaternized polyurethane after the reaction. Since applicants have not specified the amount of either nonquaternized polyurethane polymer or quaternized polyurethane polymer, the amount of either may be the same as that of any unreacted (unquaterized) polyurethane. Thus, US Pub 20080025933 reads on applicants invention. 

With regard to claim 6, in addition to the discussion for claims 1 and 2 above, note that the “delayed continuous” relaxation behavior is not specific as to the actual  length of time the “delay” is occurring and is thus subjected. The delay may read on a second, minute or hours without further definition. Thus, US Pub 20080025933 reads on applicants invention. 

With regard to claim 7, see discussion for claims 2 and 6 above. 

With regard to claim 8, see discussion for claims 2 and 6 above. 

With regard to claim 9, see discussion for claims 2 and 6 above. 

With regard to claim 14, note in addition to the discussion in claim 6, Table 1 discloses values for vitreous transition temperatures of the polyurethanes including +30 and +23 °C.
With regard to claim 18, see discussion for claim 2 above. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3, 5, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub 20080025933 or DE 40 40 156 A1  as shown above in view of US Pub 20170051436 paragraph [0004}; or  US Pub 20180298140 paragraph [0003].

Applicants claim 3 discloses the use of the product as garments such as hosiery, stockings, patches etc. and in claim 5 discloses that the particular garments may be used as a health or medical garments and materials etc.. Applicants claim 15 discloses the blend of the polymer in applicants claim 2. 
The primary references discloses the polyurethane of claimed invention except for the use and blending of the polyurethane product as described in applicants’ claims 3, 5 and 15.  Note, that US Pub US 20170051436 discloses in paragraph [0004]  that elastic fibers such as spandex  (also known as elastane) are used today in a wide variety of products. Examples include hosiery, swimwear, clothing, hygiene products such as diapers, among many others. The polyurethane compositions that are used to prepare spandex  fibers have some limitations that have led to modifications such as including additives or altering the polymer composition to prevent degradation and to enhance dyeability, among many others. These elastic fibers are currently prepared using a polymeric glycol or polyol which is derived from non-renewable resources. The reference further acknowledges throughout that blends of polyurethane and spandex are known in the art and that these materials may be used as medical garments like those which are claimed. 
See also US Pub 20180298140  paragraph [0003].
 It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ particular reactants as known in the art and shown in the primary reference to be used for the production of medical and/or sporting garments etc, since generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended purpose. See Sinclair &Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945). (Selection of solvent having boiling point and vapor pressure properties recognized as being ideal for printing inks into printing ink compositions found obvious on its face). See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). (Selection of a known plastic to make a plastic container found obvious on its face).   
 In conclusion, in view of the above, there appears to be no significant difference between the reference(s) and that which is claimed by applicant(s). Any differences not specifically mentioned appear to be conventional. Consequently, the claimed invention cannot be deemed as unobvious and accordingly is unpatentable.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is noted that applicants’ wording in claim 1 is not clear since it does not clearly define the limitations or parameters of what constitute  “ a phase”.  Such wording “phase” can be interpreted as a “form” or time period. As used in the claim, the phase appears to refer to a length of time or period in which each step is contained.  If the “phase” refers to a form, is it equally unclear as to the chemical or physical for is intended.  Consequently, when read as a whole, the claim is unclear as to how long or to what degree the “phases” last, i.e. time, speed or any parameters that would clearly state to what degree or time constitutes a “phase” the elastic material expands, relaxes or recovers. The claim simply recites “phases” which may last a second, a minute or several hours.  Without such a reference point, no fair comparison can be made.  Whether the discussed references refer to a delayed or an immediate expansion, relaxation and recovery, in comparison to applicants claim 1, the phase periods are subjective without a point of reference as to the speed or other parameters which determine the amount of time each phase is present. 
Similarly, without a clear concise reference point that defines the phases, the “successive deceleration” back to the original shape is understood to mean consecutively and thus inherent, since any relaxation and recovery to the original shape would be a gradual progressive or consecutive movement towards the original shape (and thus successive). 
In claim 6, note that the “delayed continuous” relaxation behavior is not specific as to the actual  length of time the “delay” is occurring and is thus subjected. The delay may read on a second, minute or hours without further definition.




Claim Objections
Claims 1-20 are objected to because of the following informalities:  The recited quaternisable and quaternised should be changed to quaternizable and quaternized etc. Note also the recited “behaviour” should read behavior etc.  Appropriate correction is required.

Allowable Subject Matter
Claims  10-13, 16, 17, 19 and 20, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Information Disclosure Statement
Note that any future and/or present information disclosure statements must comply with 37 CFR § 1.98(b), which requires a list of the publications to include: the author (if any), title, relevant pages of the publication, date and place of publication to be submitted for consideration by the Office. 
Improper Claim Dependency
Prior to allowance, any dependent claims should be rechecked for proper dependency if independent claims are cancelled. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRESSA M BOYKIN whose telephone number is (571)272-1069.  The examiner can normally be reached on M-F 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Terressa Boykin/Primary Examiner, Art Unit 1765